UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 iPASS INC. (Name of Registrant as Specified in Its Charter) FOXHILL OPPORTUNITY MASTER FUND, L.P. FOXHILL OPPORTUNITY FUND, L.P. FOXHILL OPPORTUNITY OFFSHORE FUND, LTD. FOXHILL CAPITAL (GP), LLC FOXHILL CAPITAL PARTNERS, LLC NEIL WEINER RANDALL C. BASSETT KENNETH H. TRAUB PAUL A. GALLEBERG (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Foxhill Opportunity Master Fund, L.P. (“Foxhill”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of three nominees as directors at the 2009 annual meeting of stockholders (the “Annual Meeting”) of iPass Inc. (“iPass”) and the approval of a non-binding business proposal.Foxhill has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1:On April 7, 2009, Foxhill delivered the following letter to the Board of Directors of iPass: April 7, The Board of Directors iPass
